Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on July 17, 2019.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined 

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of determining a predicted load on a vehicle during a route as recited in the independent claims 1, 10 and 18.
The step falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  That is, a driver could visually predict a load on a vehicle route by examining a hill which the vehicle will climb on the route ahead. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “receiving, by the computing system, digitized representations of high-frequency sensor outputs that monitor performance parameters of respective components of the aircraft” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).  With that, the claims do not recite any limitations of data gathering.
Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).  The step could also be performed manually by the driver adjusting accelerator input which has a direct effect on aftertreatment temperature.

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: controller do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures 
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).

As for dependent claims 2-9, 11-17 and 19-20, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the phrase “a controller configured to: determine a predicted load on the vehicle”.  The controller recited by itself would be incapable of making such determination as the controller is alone with no data input in the claim.  In order for the controller to calculate a prediction, input data would be necessary.  Examples of such data can be found in ¶ [0060] of the specification which states “the load prediction circuit 174 may determine a current location of the vehicle 10 on the route (e.g., via a GPS sensor included in the vehicle 10) and determine predicted load on the engine 101 based on external static and dynamic inputs received from various sources, as previously described herein (e.g., via the communication interface).”  Therefore, the claim as presently 

Regarding claim 1, the claim recites the phrase “a controller configured to: adjust at least one of a temperature of the aftertreatment system or an amount of a reductant inserted into the aftertreatment system”.  The controller recited by itself would be incapable of making such adjustment.  In order for the controller make an adjustment, the controller would need to be in signal communication with another apparatus.  The claim is silent as to any such communicative connection of the controller.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 2-5 are rejected as being dependent on a rejected base claim.  

Regarding claim 6, the claim recites the phrase “the controller is further configured to adjust a cruise speed of the vehicle”.  The controller recited by itself would be incapable of making such adjustment.  The claim is silent as to any hardware able to adjust the speed.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 7-9 are rejected as being dependent on a rejected base claim.  


claim 10, the claim recites the phrase “An aftertreatment system for use in a vehicle comprises a controller configured to”.  Fig. 1B does not show the aftertreatment system containing a controller.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 10, the claim recites the phrase “a controller configured to: determine a predicted load on the vehicle”.  The controller recited by itself would be incapable of making such determination as the controller is alone with no data input in the claim.  In order for the controller to calculate a prediction, input data would be necessary.  Examples of such data can be found in ¶ [0060] of the specification which states “the load prediction circuit 174 may determine a current location of the vehicle 10 on the route (e.g., via a GPS sensor included in the vehicle 10) and determine predicted load on the engine 101 based on external static and dynamic inputs received from various sources, as previously described herein (e.g., via the communication interface).”  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 10, the claim recites the phrase “a controller configured to: adjust at least one of a temperature of the aftertreatment system or an amount of a reductant inserted into the aftertreatment system”.  The controller recited by itself would be incapable of making such adjustment.  In order for the controller make an adjustment, the controller would need to be in signal communication with another apparatus.  The claim is silent as to any such communicative connection of the controller.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject 

Claims 11-13 are rejected as being dependent on a rejected base claim.  

Regarding claim 14, the claim recites the phrase “the controller is further configured to adjust a cruise speed of the vehicle”.  The controller recited by itself would be incapable of making such adjustment.  The claim is silent as to any hardware able to adjust the speed.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 15-17 are rejected as being dependent on a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hebbale et al., US 2010/0043404 A1.

Regarding claim 1, Hebbale teaches a vehicle, comprising: 
an aftertreatment system configured to reduce constituents of an exhaust gas; (Hebballe, see at least ¶ [0030] which states “Exemplary aftetreatment device 43 is illustrated, connected to exhaust manifold 42 and transmitting exhaust gas flow through the exhaust gas system. Aftertreatment device 43 can be optionally equipped with an aftertreatment sensor 44, as shown. Aftertreatment sensor can monitor important parameters of aftertreatment device 43, for example, device temperature. Aftertreatment device 43 is used to manage properties and composition of the exhaust gas flow. As aforementioned, aftertreatment devices are known to include devices effective to convert or adsorb for later treatment NOx emissions within the exhaust gas flow.” and Fig. 1) and 
a controller (Hebballe, see at least ¶ [0034] which states “The control system 25 preferably comprises a general-purpose digital computer generally comprising a microprocessor or central processing unit, read only memory (ROM), random access memory (RAM), electrically programmable read only memory (EPROM), high speed clock, analog to digital (A/D) and digital to analog (D/A) circuitry, and input/output circuitry and devices (I/O) and appropriate signal conditioning and buffer circuitry. Each controller has a set of control algorithms, comprising resident program instructions and calibrations stored in ROM.” and Fig. 1) configured to: 
determine a predicted load on the vehicle during a route; (Hebballe, see at least ¶ [0044] which states “By using electronic devices as described above to monitor information about the environment surrounding a vehicle, a method can be utilized to predict vehicle travel including the vehicle's route and speed through the route, and in combination with other factors, for instance road and 
adjust at least one of a temperature of the aftertreatment system or an amount of a reductant inserted into the aftertreatment system based on the predicted load. (Hebballe, see at least ¶ [0044] which states “Additionally, such predictions can be made in real-time, for instance, if an otherwise unremarkable route changes to indicate stopped traffic ahead. In such an instance, preference can be indicated to forestall initiation of a regeneration cycle or to implement auxiliary device heating in the anticipation of the upcoming slowdown and the resulting lower exhaust gas temperatures. Also, such a prediction can be made on the basis of probabilities, for example, a traffic light in a busy area can be monitored on the basis of other cooperating vehicles on the same road. In this example, if other vehicles reporting route data show that the light being approached has been green for a long time, the odds of an upcoming stop increase. As described above in relation to an expected stop, a factor can be tabulated utilizing the probability that the light signal being approached is about to turn red, and aftertreatment can be adjusted to compensate. In whichever method utilized, information regarding the predicted route of the vehicle can be used to create a predicted exhaust gas temperature profile through the route. This profile can then be used predict the impact upon the aftertreatment devices, to schedule corrective events such as regeneration cycles, and to intervene in the profile, utilizing auxiliary heating or forced powertrain control strategies, as needed, to facilitate efficient aftertreatment. In this way, information regarding the surroundings of the vehicle can be utilized to accomplish aftertreatment in the context of foreseeable vehicle operation.”)


claim 2, Hebbale teaches a vehicle, wherein the controller is further configured to: 
determine a predicted temperature of the aftertreatment system based on the predicted load; (Hebballe, see at least ¶ [0044] which states “Additionally, such predictions can be made in real-time, for instance, if an otherwise unremarkable route changes to indicate stopped traffic ahead. In such an instance, preference can be indicated to forestall initiation of a regeneration cycle or to implement auxiliary device heating in the anticipation of the upcoming slowdown and the resulting lower exhaust gas temperatures. Also, such a prediction can be made on the basis of probabilities, for example, a traffic light in a busy area can be monitored on the basis of other cooperating vehicles on the same road. In this example, if other vehicles reporting route data show that the light being approached has been green for a long time, the odds of an upcoming stop increase. As described above in relation to an expected stop, a factor can be tabulated utilizing the probability that the light signal being approached is about to turn red, and aftertreatment can be adjusted to compensate. In whichever method utilized, information regarding the predicted route of the vehicle can be used to create a predicted exhaust gas temperature profile through the route. This profile can then be used predict the impact upon the aftertreatment devices, to schedule corrective events such as regeneration cycles, and to intervene in the profile, utilizing auxiliary heating or forced powertrain control strategies, as needed, to facilitate efficient aftertreatment. In this way, information regarding the surroundings of the vehicle can be utilized to accomplish aftertreatment in the context of foreseeable vehicle operation.”) and 
dynamically limit an engine torque of an engine of the vehicle to limit engine transients and prevent fast temperature transients or oscillations in a temperature of the aftertreatment system based on the predicted temperature. (Hebballe, see at least ¶ [0044] which states “By using electronic devices as described above to monitor information about the environment surrounding a vehicle, a 

Regarding claim 3, Hebbale teaches a vehicle, wherein dynamically limiting the engine torque also limits ammonia slip and an amount of NOx gases included in an exhaust gas emitted from the aftertreatment system. (Hebballe, see at least ¶ [0048] which states “Under known practices, with an aftertreatment system simply reacting to present conditions, this ammonia either passes through the aftertreatment system or is stored ad hoc in an SCR for later use when conditions change. With the use of a 3D map system, conditions enabling the production of ammonia can be predicted or facilitated, and an aftertreatment plan utilizing 3D map data can incorporate this ammonia production as an additional means to process NOx.”)


claim 4, Hebbale teaches a vehicle wherein the controller is further configured to: 
adjust at least a reductant insertion rate of the reductant into the aftertreatment system or a fuel insertion rate of a fuel into the engine and/or aftertreatment system based on at least one of the predicted load and the predicted temperature. (Hebballe, see at least ¶ [0040] which states “A similar result can be achieved by advancing the timing of fuel injection by fuel injector 450 or by modulating operation of intake throttling 415. A similar result can be achieved by injecting fuel directly into the exhaust gas flow through fuel injector 460.”)

Regarding claim 10, Hebbale teaches an aftertreatment system for use in a vehicle comprises a controller configured to: 
determine a predicted load on the vehicle during a route; (Hebballe, see at least ¶ [0044] which states “By using electronic devices as described above to monitor information about the environment surrounding a vehicle, a method can be utilized to predict vehicle travel including the vehicle's route and speed through the route, and in combination with other factors, for instance road slope or traffic light status, a prediction can be made regarding the engine speed and engine load likely to be demanded or experienced through the route.”) and 
adjust at least one of a temperature of the aftertreatment system or an amount of a reductant inserted into the aftertreatment system based on the predicted load. (Hebballe, see at least ¶ [0044] which states “Additionally, such predictions can be made in real-time, for instance, if an otherwise unremarkable route changes to indicate stopped traffic ahead. In such an instance, preference can be indicated to forestall initiation of a regeneration cycle or to implement auxiliary device heating in the anticipation of the upcoming slowdown and the resulting lower exhaust gas temperatures. Also, such a prediction can be made on the basis of probabilities, for example, a traffic light in a busy area can be monitored on the basis of other 

Regarding claim 11, Hebbale teaches an aftertreatment system for use in a vehicle comprises a controller, wherein the controller is further configured to: 
determine a predicted temperature of the aftertreatment system based on the predicted load; (Hebballe, see at least ¶ [0044] which states “Additionally, such predictions can be made in real-time, for instance, if an otherwise unremarkable route changes to indicate stopped traffic ahead. In such an instance, preference can be indicated to forestall initiation of a regeneration cycle or to implement auxiliary device heating in the anticipation of the upcoming slowdown and the resulting lower exhaust gas temperatures. Also, such a prediction can be made on the basis of probabilities, for example, a traffic light in a busy area can be monitored on the basis of other cooperating vehicles on the same road. In this example, if other vehicles reporting route data show that the light being approached has been green for a long time, the and 
dynamically limit an engine torque of an engine of the vehicle to limit engine transients and prevent fast temperature transients or oscillations in a temperature of the aftertreatment system based on the predicted temperature. (Hebballe, see at least ¶ [0044] which states “By using electronic devices as described above to monitor information about the environment surrounding a vehicle, a method can be utilized to predict vehicle travel including the vehicle's route and speed through the route, and in combination with other factors, for instance road slope or traffic light status, a prediction can be made regarding the engine speed and engine load likely to be demanded or experienced through the route. Vehicle operation, including vehicle speeds and likely output torque requirements through the route, can be utilized to plan operation of an aftertreatment system. Predictions required for this utilization can be made statically, for instance, determining the location of an upcoming uphill route and reacting to that upcoming change in conditions by preparing to switch from a fuel efficient mode, HCCI at a lean fuel ratio for example, to a mode capable of operating at higher engine loads, for example a spark-ignition, stoichiometric fuel ratio mode. Additionally, such 

Regarding claim 12, Hebbale teaches an aftertreatment system for use in a vehicle comprises a controller, wherein the controller is further configured to: 
adjust at least a reductant insertion rate of the reductant into the aftertreatment system or a fuel insertion rate of a fuel into the aftertreatment system based on at least one of the predicted load and the predicted temperature. (Hebballe, see at least ¶ [0040] which states “A similar result can be achieved by advancing the timing of fuel injection by fuel injector 450 or by modulating operation of intake throttling 415. A similar result can be achieved by injecting fuel directly into the exhaust gas flow through fuel injector 460.”)

Regarding claim 18, Hebbale teaches a method, comprising: 
determining a predicted load on a vehicle during a route, the vehicle including an aftertreatment system coupled to an engine; (Hebballe, see at least ¶ [0044] which states “By using electronic devices as described above to monitor information about the environment surrounding a vehicle, a method can be utilized to predict vehicle travel including the vehicle's route and speed through the route, and in combination with other factors, for instance road slope or traffic light status, a prediction can be made regarding the engine speed and engine load likely to be demanded or experienced through the route.”) and 
adjusting at least one of a temperature of the aftertreatment system or an amount of a reductant inserted into the aftertreatment system based on the predicted load. (Hebballe, 

Regarding claim 19, Hebbale teaches a method, further comprising: 
determining a predicted temperature of the aftertreatment system based on the predicted load; (Hebballe, see at least ¶ [0044] which states “Additionally, such predictions can be made in real-time, for instance, if an otherwise unremarkable route changes to indicate stopped traffic ahead. In such an instance, preference can be indicated to forestall initiation of a and 
dynamically limiting an engine torque of the engine of the vehicle to limit engine transients and prevent fast temperature transients or oscillations in a temperature of the aftertreatment system based on the predicted temperature. (Hebballe, see at least ¶ [0044] which states “By using electronic devices as described above to monitor information about the environment surrounding a vehicle, a method can be utilized to predict vehicle travel including the vehicle's route and speed through the route, and in combination with other factors, for instance road slope or traffic light status, a prediction can be made regarding the engine speed and engine load likely to be demanded or experienced through the route. Vehicle operation, including vehicle speeds and likely output torque requirements through the route, can be 

Regarding claim 20, Hebbale teaches a method, further comprising: 
adjusting at least a reductant insertion rate of the reductant into the aftertreatment system or a fuel insertion rate of a fuel into the engine and/or aftertreatment system based on at least one of the predicted load and the predicted temperature. (Hebballe, see at least ¶ [0040] which states “A similar result can be achieved by advancing the timing of fuel injection by fuel injector 450 or by modulating operation of intake throttling 415. A similar result can be achieved by injecting fuel directly into the exhaust gas flow through fuel injector 460.”)



Allowable Subject Matter
Claims 5-9 and  13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 102(a)(2) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668